Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. ALLOWABLE SUBJECT MATTER

Claim 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4-7 and 11-14 are objected to because the cited references do not disclose all the features of the individual claims.


II. INFORMATION DISCLOSURE STATEMENT 




III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. US 20140043274 in view of Tominaga et al US 20190339557.

Consider claim 1. Yao discloses a display device [0003] display terminal fig 2a touch panel with display comprising: 
a plurality of pixel electrodes (fig 2A [0038] at least one pixel’s electrodes 203) including a first pixel electrode and a second pixel electrode adjacent to the first pixel electrode in a first direction (see fig 2a two adjacent pixels 203 in a vertical direction); 
a plurality of switching elements (fig 2a pixels switches 204) including a first switching element coupled to the first pixel electrode and a second switching element coupled to the second pixel electrode (see fig 2a see pixels switches 204 connected to pixel electrodes 203); 
a plurality of gate lines (fig 2a scan lines 205) including a first gate line coupled to the first switching element and a second gate line coupled to the second switching element, and extending in a second direction intersecting the first direction (see fig 2a see pixels switches 204 connected to scan lines 205 extending in a horizontal direction); 
a gate driver (fig 2a scan driver 209) configured to supply a gate signal to the gate lines (fig 2a [0045] scan driver 209 provided sets of scan lines 205 with first scan drive signal set by set); and 
the plurality of drive electrodes including a first drive electrode and a second drive electrode adjacent to the first drive electrode in the first direction (fig 2a touch drive electrodes 201), 

Yao does not disclose wherein the first drive electrode overlaps with the first pixel electrode, the second pixel electrode, and the second gate line, the second drive electrode overlaps with the first gate line, and the gate driver is configured to supply the gate signal to the first gate line and the second gate line simultaneously.

Tominaga however discloses wherein the first drive electrode overlaps with the first pixel electrode, the second pixel electrode, and the second gate line (see fig 4 where a touch unit TU contains a group of adjacent pixels and fig 12 TD1 first drive electrode. Also see fig 19), the second drive electrode overlaps with the first gate line (see fig 4 fig 12 TD2 fig 19), and the gate driver is configured to supply the gate signal to the first gate line and the second gate line simultaneously (see fig 22 GL(1) and GL(2) are activated simultaneously).
Yao contains a "base" device/method of touch display device.  Tominaga contains a "comparable" device/method of touch display device that has been improved in the same way as the claimed invention.  The known "improvement" of Tominaga could have been applied in the same way to the "base" device/method of Yao and the results would have been predictable and resulted in wherein the first drive electrode overlaps with the first pixel electrode, the second pixel electrode, and the second gate line, the second drive electrode overlaps with the first gate line, and the gate driver is configured to supply the gate signal to the first gate line and the second gate line simultaneously..  Furthermore, both Yao and Tominaga use and disclose similar functionality (i.e., driving an integrated touch display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Tominaga also provide the benefit of improved light transmittance ratio and display quality [0009]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Yao as modified by Tominaga disclose the display device according to claim 1, wherein the gate driver is configured to supply the gate signal to the first gate line and the second gate line simultaneously in a first horizontal period (Tominaga fig 22), and supply the gate signal to the second gate line in a second horizontal period subsequent to the first horizontal period (Tominaga fig 22. Any period when the gate signal is supplied after the initial gate signal supply is considered as the second horizontal period).
Motivation to combine is similar to motivation of claim 1. 

 the display device according to claim 2, further comprising: 
a plurality of signal lines including a first signal line coupled to the first switching element and the second switching element (Yao fig 4a data lines 206); and 
a source driver configured to supply pixel signals to the signal lines (Yao fig 4a 212 ), wherein the source driver is configured to supply a first pixel signal corresponding to the first pixel electrode to the first signal line in the first horizontal period(Yao fig 4a [0103] supply  image data signal when row of scan lines receives the second scan drive signal), and supply a second pixel signal corresponding to the second pixel electrode to the first signal line in the second horizontal period (Yao fig 4a [0103] supply  image data signal when row of scan lines receives the second scan drive signal. Second horizontal period is any subsequent period in which second pixel signal is supplied).


2.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. US 20140043274 in view of Tominaga et al US 20190339557 and further in view of Tsou et al US 2010002156.

Consider claim 8. Yao discloses a display device [0003] display terminal fig 2a touch panel with display comprising: 
a plurality of pixels(fig 2A [0038] at least one pixel’s electrodes 203)  arranged in a first direction and a second direction (see fig 2a two adjacent pixels 203 in a vertical direction);
a gate driver (fig 2a scan driver 209) configured to drive the pixels arranged in the second direction through gate lines (fig 2a [0045] scan driver 209 provided sets of scan lines 205 with first scan drive signal set by set);
a source driver configured to supply pixel signals to the pixels arranged in the first direction through signal lines (fig 4a 212); and 
a plurality of drive electrodes arranged in the first direction (fig 2a touch drive electrodes 201), wherein 
the pixels include a first pixel and a second pixel adjacent to the first pixel (see fig 2a two adjacent pixels 203 in a vertical direction), 
the drive electrodes include a first drive electrode and a second drive electrode adjacent to the first drive electrode (fig 2a touch drive electrodes 201),  
the gate lines include a first gate lines and a second gate line (see fig 2a see pixels switches 204 connected to scan lines 205 extending in a horizontal direction),

Yao does not disclose the first pixel is a pixel in which a first pixel electrode overlaps with the first drive electrode and the first gate line overlaps with the second drive electrode, and the second pixel is a pixel in which a second pixel electrode and the second gate line overlap with the first drive electrode.

Tominaga however discloses the first pixel is a pixel in which a first pixel electrode overlaps with the first drive electrode and the first gate line overlaps with the second drive electrode, and the second pixel is a pixel in which a second pixel electrode and the second gate line overlap with the first drive electrode. (see fig 4 where a touch unit TU contains a group of adjacent pixels and fig 12 TD1 first drive electrode. Also see fig 19),
Yao contains a "base" device/method of touch display device.  Tominaga contains a "comparable" device/method of touch display device that has been improved in the same way as the claimed invention.  The known "improvement" of Tominaga could have been applied in the same way to the first pixel is a pixel in which a first pixel electrode overlaps with the first drive electrode and the first gate line overlaps with the second drive electrode, and the second pixel is a pixel in which a second pixel electrode and the second gate line overlap with the first drive electrode.  Furthermore, both Yao and Tominaga use and disclose similar functionality (i.e., driving an integrated touch display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Tominaga also provide the benefit of improved light transmittance ratio and display quality [0009]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Yao as modified by Tominaga do disclose the gate driver is configured to drive the first pixel and the second pixel simultaneously.
Tsou however discloses the gate driver is configured to drive the first pixel and the second pixel simultaneously ([0027] first second and third scan lines are turned on simultaneously so as to simultaneously input a set of data to the pixels sets)
Yao as modified by Tominaga contains a "base" device/method of display device.  Tsou contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Tsou could have been applied in the same way to the the gate driver is configured to drive the first pixel and the second pixel simultaneously.  Furthermore, both Yao as modified by Tominaga and Tsou use and disclose similar functionality (i.e., driving a active matrix display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Tsou also provide the benefit of improved display performance [0013]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 9. Yao as modified by Tominaga and Tsou disclose the display device according to claim 8, wherein the gate driver is configured to drive the first pixel the second pixel simultaneously in a first horizontal period, and drive the second pixel in a second horizontal period subsequent to the first horizontal period (Tsou ([0027] first second and third scan lines are turned on simultaneously so as to simultaneously input a set of data to the pixels sets). Any period when the gate signal is supplied after the initial gate signal supply is considered as the second horizontal period).
Motivation to combine is similar to motivation of claim 1. 


 display device according to claim 9, wherein the source driver is configured to supply a first pixel signal corresponding to the first pixel in the first horizontal period (Yao fig 4a [0103] supply image data signal when row of scan lines receives the second scan drive signal),, and supply a second pixel signal corresponding to the second pixel in the second horizontal period.  (Yao fig 4a [0103] supply image data signal when row of scan lines receives the second scan drive signal. Second horizontal period is any subsequent period in which second pixel signal is supplied).





IV. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al US 20160027356 disclose a driving method of a touch screen display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 3/12/2022Primary Examiner, Art Unit 2692